Citation Nr: 1231387	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 13, 2005, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1992 and from July 2003 to June 2004.  He has been awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted entitlement to service connection for PTSD, effective May 13, 2005, and assigned an initial evaluation of 30 percent.  Jurisdiction of the Veteran's claims was subsequently transferred to the RO in Wichita, Kansas.  

In October 2005, the Veteran filed a notice of disagreement with respect to the evaluation of his PTSD and the assigned effective date.  In a February 2006 statement of the case, the RO increased the evaluation of the Veteran's PTSD to 50 percent disabling, effective May 13, 2005, and denied entitlement to an earlier effective date for the grant of service connection for PTSD. The Veteran perfected his appeal in August 2006. 

In April 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veteran's Law Judge sitting at the Wichita, Kansas, RO.  A transcript of these proceedings has been associated with the Veteran's claims file.

In June 2010, this case came before the Board, which found that the issue of entitlement to a TDIU had been raised by the record.  Specifically, the records showed that the Veteran had not been working, and, at his April 2010 Board hearing, he indicated that he had been unemployed for over a year.  He also further alleged that his service-connected disabilities rendered him unemployable.   In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Therefore, when this case came before the Board in June 2010, it remanded the issue of entitlement to a TDIU, as well as the issues of entitlement to an increased initial evaluation and an earlier effective date for the grant of service connection for PTSD, for additional development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that he is entitled to an effective date prior to May 13, 2005, for the grant of service connection for PTSD.  Specifically, he alleges that May 1995 and November 1996 rating decisions initially denying service connection for the disability contain clear and unmistakable error (CUE), and therefore, service connection should be awarded as of the date of his original claim.  

In this regard, on November 4, 1994, VA received the Veteran's original claim of entitlement to service connection for PTSD.  Thereafter, in a rating decision issued on May 9, 1995, the RO denied service connection for such disability as there was no evidence of PTSD.  The Veteran was advised of the decision and his appellate rights.  He was notified that his claim would be reconsidered if he submitted evidence that PTSD was attributable to his military service.  

Thereafter, on May 1, 1996, within one year of the issuance of the May 1995 denial, VA received from the Veteran a request for an examination in connection with his claim for service connection.  Subsequently, also in May 1996, the Veteran was provided a VA examination relevant to his claim for PTSD.  The VA examiner provided a diagnosis of major depressive disorder, recurrent, but found that the Veteran did not meet the criteria for PTSD.

The May 1996 VA examination constitutes new and material evidence that was received prior to the expiration of the appeal period, as the Veteran's request for a new VA examination was received by the RO on May 1, 1996, prior to the expiration of the appeal period on May 9, 1996, and the VA examination was provided as a result of, and in connection with, the Veteran's request for an examination.  Moreover, as such addresses whether the Veteran has a current diagnosis of PTSD or any other acquired psychiatric disorder, the examination report is material.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that  was pending at the beginning of the appeal period.  Because the May 1996 VA examination qualifies as new and material evidence, such must be considered as having been filed in connection with the Veteran's original claim.  Therefore, the Board finds that the May 1995 rating decision is not final and that the Veteran's claim of entitlement to service connection for PTSD has been pending since VA received his original claim in November 1994.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   

Following the May 1996 VA examination, in a rating decision issued in November 1996, the RO readjudicated the Veteran's claim for service connection for PTSD.  
The RO again denied entitlement to service connection for PTSD.  The Veteran was advised of the decision and his appellate rights in November 1996, but he did not initiate an appeal.  

The Veteran submitted his application to reopen his claim of entitlement to service connection for PTSD in May 2005.  In a rating decision issued in October 2005, the RO granted service connection for PTSD, and assigned an initial evaluation of 30 percent, effective May 13, 2005, the date of receipt of his petition to reopen the previously denied claim for entitlement to service connection for PTSD.  The Board notes that the October 2005 grant of service connection was predicated, in part, on the receipt of service records, which documented the Veteran's involvement in combat-related activities during his active military duty.

In this regard, the Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

However, the provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. at (c)(3).  This regulation potentially applies in cases where the RO has obtained stressor verification records from Joint Service Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USACRUR)). See Vigil v. Peake, 22 Vet. App. 63 (2008).

In the instant case, the grant of service connection for PTSD was predicated, in part, on recently-obtained service department records that verified the Veteran's statements regarding his involvement in combat-related activities while serving aboard the USS Okinawa, the records of which were available, but were not obtained or associated with the claims file, at the time of the November 1996 rating decision.  Therefore, under these circumstances, 38 C.F.R. § 3.156(c) and Vigil, supra, are applicable, and the Board also finds that the November 1996 rating decision is not final.  As such, the Veteran's claim for service connection for PTSD has been pending since November 4, 1994.

Therefore, with respect to the Veteran's earlier effective date claim, in order to determine whether his award of service connection for PTSD should be assigned an effective date prior to May 13, 2005, based on the date entitlement arose or the date VA received his initial claim on November 4, 1994, as provided for under 38 C.F.R. § 3.156(c)(3), a remand is necessary to obtain VA treatment records dated from 1992 to May 2005 to ascertain when the Veteran received his diagnosis of PTSD based on his in-service stressors.  In this regard, the Veteran has asserted that he received psychiatric treatment from VA medical facilities (VAMC) in East Orange, New Jersey, and in Lyons, New Jersey, from 1992 to 1996.

The Board also finds that a remand is necessary in order to obtain a retrospective medical opinion regarding when the Veteran was diagnosed with PTSD based on his in-service stressors.  The Board notes that the Veteran has asserted that he received psychiatric treatment at VAMCs located in New Jersey from 1992 to 1996, and contends that these VA treatment records would have substantiated his claim for entitlement to service connection for PTSD had they been obtained at the time of his November 1994 claim.  In this regard, the Board observes that a retrospective medical opinion may be required to determine when it can be concluded that the Veteran was actually diagnosed with PTSD.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil, supra (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Therefore, as it is unclear whether the Veteran had a diagnosis of PTSD based on his in-service stressors prior to May 13, 2005, the Board finds that a retrospective medical opinion addressing such inquiry should be obtained.

With regard to the claim for entitlement to TDIU, the Board observes that, in the June 2010 Board remand, the AOJ was instructed to provide the Veteran with a VA examination to assess the severity of his PTSD.  The VA examiner was instructed to offer a medical opinion as to the impact the Veteran's service-connected disabilities, including his PTSD, had on his employability.  The Veteran was provided a VA examination of his PTSD in June 2010; however, an opinion regarding whether all of the Veteran's service-connected disabilities, either jointly or singularly, render him unemployable was not provided by the VA examiner.  Therefore, such should be obtained on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD, the Board finds that it is inextricably intertwined with his claims of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, consideration of this claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding, relevant VA treatment records dated from 1992 to May 2005, including treatment records from the East Orange and Lyons VAMCs in New Jersey dated from 1992 to 1996.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and the VA facility should provide a negative response if records are not available.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining any outstanding treatment records, forward the Veteran's claims file to an appropriate medical professional in order to obtain an opinion regarding the date of diagnosis of the Veteran's PTSD based on his in-service stressors. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner should take into account all evidence of record, to include both the lay and medical evidence. 

Based on a review of the claims file, the examiner should provide an opinion as to when the Veteran had a diagnosis of PTSD based on his in-service stressors prior to May 13, 2005.  If the examiner finds that the Veteran has a diagnosis of PTSD based on his in-service stressors prior to May 13, 2005, he or she should indicate when exactly the Veteran met the criteria for PTSD based on his in-service stressors, if possible.

All opinions expressed by the examiner should be accompanied by a complete rationale. 

3.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report. 

The examiner should identify each impairment associated with the Veteran's service-connected disabilities of residual scar of laceration of the left palm, residual scar of laceration of the right forearm, and PTSD, and then state the occupational impact that each impairment has on the Veteran's ability to be employed, without consideration of his nonservice-connected disabilities.  

The examiner should describe what type of employment activities would be limited due to the service-connected residual scar of laceration of the left palm, residual scar of laceration of the right forearm, and PTSD.  In this regard, the examiner should discuss the type of mental, sedentary, and physical activities that would be limited or unable to be performed as a result of the Veteran's service-connected disabilities.  The examiner should also comment on the type of employment activities that would be limited due to a combination of each of his service-connected disabilities.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including all lay and medical 
evidence.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

